Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 13, 2018

                                       No. 04-17-00741-CV

  Edward R. MEZA Jr., Sylvia Meza, and New Braunfels Home Health, Inc. d/b/a N.B. Home
                                        Health,
                                       Appellants

                                                 v.

                            HONORCARE HOME HEALTH INC.,
                                      Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                                   Trial Court No. 376006
                           Honorable Karen Crouch, Judge Presiding


                                          ORDER
        After the trial court denied appellants’ request for the reporter’s record to be provided
without costs, we ordered appellants to provide written proof, on or before February 12, 2018,
that the reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee.
On February 9, 2018, appellants filed a “Status Report.” In that report, appellants stated they had
provided full payment for the reporter’s record to the court reporter. As proof, appellants
attached email correspondence in which the court reporter, Herminia Torres, acknowledged
receipt of payment.

        Accordingly, we ORDER court reporter Herminia Torres to file the reporter’s record in
this court on or before March 15, 2018.

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court